DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 19 of U.S. Patent No. 9,250,185. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of the measurement device found in claims 17 and 19 is capable of performing the method of the instant claims as set forth below.
Regarding claim 1, claims 17 and 19 of the ‘185 patent disclose a system capable of performing a method of optical measurement for determining the spatial position of at least one luminous object in a sample (see lines 1-2 of claim 17), comprising projecting onto the sample a sequence of a first compact luminous distribution and a second compact luminous distribution, wherein the first and second compact luminous distributions are of different topological families (see lines 4-8 of claim 17); formatting, in a manner selected from the group consisting of static and dynamic, the projected sequence of the first and second compact luminous distributions to provide a polarization state configured to mitigate vector effects (see clause g. in lines 31-38 of claim 19); detecting light re-emitted by said at least one luminous object of the sample (see lines 9-10 of claim 17); generating from the detected light a first image of the at least one luminous object as illuminated by the first compact luminous distribution and a second image of the at least one luminous object as illuminated by the second compact luminous distribution (see lines 11-15 of claim 17); and algorithmically analyzing images to obtain spatial position information of said at least one luminous object (see lines 16-18 of claim 17).
Further claim correspondence is as follows:
Claim 2 of the instant application with claim 19 of the ‘185 patent (see the end of clause g, which states that the shaping of the emerging polarization provides for a static polarization state that is rotationally symmetrical).
Claim 3 of the instant application with claim 19 of the ‘185 patent (the above discussion of claim 19 teaches rotationally symmetrical; a form that is circular is considered to be rotationally symmetrical).
As for claims 4 and 5 of the instant application, while the claims of the ‘185 patent fail to disclose that the polarization state is formatted in a form that is either radial or azimuthal, the examiner takes Official notice that a beam of light can be shaped to have either radial polarization or azimuthal polarization by one having ordinary skill in the art.  As a result, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have claims 17 and 19 of the ‘185 patent to provide a polarization state in a form that is either radial or azimuthal, the motivation being to provide for a smaller focused spot as compared to a linear or circularly polarized beam, allowing for more precise imaging of the luminous object.
Claim 6 of the instant application with claim 19 of the ‘185 patent (clause g. in the claim states that the polarization form can be dynamically shaped in addition to statically shaped).
Allowable Subject Matter
Claims 1-6 would be allowable in view of the prior art should the double patenting rejection set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method of optical measurement for determining the spatial position of at least one luminous object in a sample, the method comprising, among other essential steps, projecting onto the sample a sequence of a first compact luminous distribution and a second compact luminous distribution, wherein the first and second compact luminous distributions are of different topological families; formatting, in a manner selected from the group consisting of static and dynamic, the projected sequence of the first and second compact luminous distributions to provide a polarization state configured to mitigate vector effects; and generating from detected light a first image of the at least one luminous object as illuminated by the first compact luminous distribution and a second image of the at least one luminous object as illuminated by the second compact luminous distribution, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 11,236,992 to Sirat is the patent issued from application 17/087238, the application from which the instant application is a direct continuation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        September 20, 2022